[DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                 FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                   ________________________ ELEVENTH CIRCUIT
                                                         MAY 31, 2007
                          No. 05-17009                 THOMAS K. KAHN
                    ________________________               CLERK


            D. C. Docket No. 05-00514-CV-FTM-33-DNF

FRANK RAFAEL ENRIQUEZ,



                                             Petitioner-Appellant,

                               versus

FLORIDA PAROLE COMMISSION,
FLORIDA DEPARTMENT OF CORRECTIONS,
STATE OF FLORIDA,
VARIOUS JOHN DOES,


                                             Respondents-Appellees.


                    ________________________

             Appeal from the United States District Court
                 for the Middle District of Florida
                  _________________________

                           (May 31, 2007)
Before CARNES and WILSON, Circuit Judges, and STAGG *, District Judge.

PER CURIAM:

       Without requiring an answer from the respondents, the district court

summarily dismissed the federal habeas petition in this case on Younger v. Harris,

401 U.S. 37, 91 S.Ct. 746 (1971), grounds. A petition should be dismissed without

requiring an answer only “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief.” Fed. Hab. R. 4; see

also Blackledge v. Allison, 431 U.S. 63, 75–76, 97 S.Ct. 1621, 1630 (1977).

Construing the petition liberally, as we are required to do because it was filed pro

se, Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594 (1972), we cannot say that

the Younger issue is simple enough that the petition did not deserve the greater

attention that would have come in non-summary proceedings.

       It also appears from the respondents’ two briefs in this Court that there may

be other defenses that they wish to raise, if given a chance to plead them, and that

those defenses, or even a decision on the merits, may provide a more clear cut

resolution than the one the district court chose without the benefit of a response to

the petition. We cannot say for sure because the record at this stage is skimpy, the

petition is ambiguous in several key respects, and we do not have the benefit of a


       *
        Honorable Tom Stagg, Senior United States District Judge for the Western District of
Louisiana, sitting by designation.

                                               2
fuller treatment of the various issues by the district court. Finally, since this case

left the district court an Assistant Federal Public Defender has undertaken to

represent the petitioner, and a decision at the district court level will benefit from

her able assistance. An amendment to clarify the petition would be a good first

step.

        For these reasons, we vacate the district court’s order summarily dismissing

the habeas petition and remand the case for further proceedings and a fuller

treatment of the case. In doing so, we neither express nor imply any view about

the proper resolution of the Younger issue or any other issue that arises from any

amendment to the petition or from the respondents’ answer.

        VACATED AND REMANDED.1




        1
       This case was originally scheduled for oral argument, but it was decided without
argument pursuant to 11th Cir. R. 34-3(f).

                                               3